In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00386-CR


                            VINCENT OLIVA, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 140th District Court
                                  Lubbock County, Texas
            Trial Court No. 2012-435,021, Honorable Jim Bob Darnell, Presiding

                                     April 8, 2015

                          ABATEMENT AND REMAND
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Vincent Oliva appeals his conviction for robbery. The clerk’s record

was filed on February 2, 2015. By letter dated February 10, 2015, this court notified the

court reporter that the reporter’s record was overdue and that he should advise the

court of the status of the record by February 20, 2015. The court reporter then moved

for an extension of time to file the record. The motion was granted, and the deadline

was moved to March 4, 2015.        Thereafter, the reporter once again moved for an

extension, which motion was granted. The new deadline was set as April 3, 2015.
Furthermore, the court reporter was told that failure to comply with the deadline may

result in the appeal being abated. The court reporter has now filed a third extension to

file the reporter’s record.

       Accordingly, we deny the request for an extension of time to file the reporter’s

record and abate the appeal and remand the cause to the 140 th District Court of

Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

immediately determine, through hearing or otherwise when the reporter’s record can

reasonably be transcribed into written form and filed in a manner that does not further

delay the prosecution of this appeal or have the practical effect of depriving the

appellant of his right to appeal.

       The trial court shall 1) execute findings of fact and conclusions of law addressing

the foregoing issue and 2) cause to be developed a supplemental clerk’s record

containing its findings of fact and conclusions of law and all orders it may issue as a

result of its resolution of the foregoing inquiry. Additionally, the district court shall then

file a supplemental clerk’s record with the clerk of this court on or before April 23, 2015.

Should further time be needed by the trial court to perform these tasks, then same must

be requested before April 23, 2015.

       It is so ordered.



                                                         Per Curiam



Do not publish.




                                              2